Citation Nr: 1731055	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO. 13-09 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV


THE ISSUES

1. Entitlement to service connection for a cardiovascular disorder. 

2. Entitlement to service connection for a neurological disorder.

3. Entitlement to an effective date earlier than November 30, 2010, for the grant of service connection for a right ankle disability.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by fatigue, to included chronic fatigue syndrome.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a skin disorder.

7. Entitlement to service connection for a disorder manifested by multi-joint pain, to include fibromyalgia.

8. Entitlement to service connection for a sleep disorder, to include sleep apnea.

9. Entitlement to a disability rating in excess of 0 percent for headaches.

10. Entitlement to a disability rating in excess of 0 percent for a 1-2-mm radiopaque foreign body at the proximal right forearm (right elbow disability). 

11. Entitlement to a disability rating in excess of 0 percent for intermittent diarrhea. 

12. Entitlement to a disability rating in excess of 10 percent for a right ankle disability.


ORDER

The claim of entitlement to service connection for a cardiovascular disorder is dismissed.

The claim of entitlement to service connection for a neurological disorder is dismissed.

The claim seeking an effective date earlier than November 30, 2010, for the grant of service connection for a right ankle disability is dismissed.

Reopening or reconsideration of the claim of entitlement to service connection for a disability manifested by fatigue is denied.

Service connection for left-ear hearing loss is denied.

Service connection for right-ear hearing loss is granted.

Service connection for a skin disorder is denied.

Service connection for a disorder manifested by multi-joint pain is denied.

Service connection for a sleep disorder is denied.

A disability rating of 10 percent, but not higher, for headaches, is granted.

A disability rating of 10 percent, but not higher, for the right elbow disability is granted.

A disability rating of 10 percent, but not higher, for intermittent diarrhea is granted.

A disability rating in excess of 10 percent for a right ankle disability is denied.


FINDINGS OF FACT

1. On the transcript of the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claim of entitlement to service connection for a cardiovascular disorder.

2. On the transcript of the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claim of entitlement to service connection for a neurological disorder.

3. On the transcript of the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claim of entitlement to an effective date earlier than November 30, 2010, for the grant of service connection for a right ankle disability.

4. In a January 1997 rating decision, the RO denied service connection for a disability manifested by fatigue; the evidence of record established the Veteran's presence in the Southwest Asia Theatre during the Gulf War, but did not establish the presence of chronic fatigue syndrome or any qualified chronic disability manifested by fatigue. 

5. The evidence received since the January 1997 decision does not relate to any unestablished fact necessary for service connection; it is cumulative and redundant of evidence previously of record and it does not raise a reasonable possibility of substantiating the claim.

6. The Veteran does not have a left-ear hearing loss disability for VA purposes. 

7. The Veteran has right-ear hearing loss that is related to in-service noise exposure. 

8. The Veteran's skin symptoms have been attributed to the known diagnosis of dermatitis; a skin disorder is not related to injury or disease in service.

9. The Veteran does not have fibromyalgia or any qualifying chronic disability manifested by multi-joint pain. 

10. The Veteran's sleep impairment has been attributed to the known diagnosis of sleep apnea; a sleep disorder is not related to injury or disease in service and is not related by causation or aggravation to any service-connected disability. 

11. For the entire period, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging one in 2 months over last several months, but have not more nearly approximated characteristic prostrating attacks occurring on an average once a month over last several months.

12. For the entire period, the Veteran's right elbow disability has been manifested by painful motion of the elbow, but has not more nearly approximated flexion limited to 90 degrees. 

13. For the entire period, the Veteran's intermittent diarrhea has been manifested by symptoms approximating a moderate condition with frequent episodes of bowel disturbance and abdominal distress, but have not more nearly approximated severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

14. For the entire period, the Veteran's right ankle disability has been manifested by painful, limited motion approximating moderate limitation, but not more nearly approximating marked limitation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met to the extent of the claim of entitlement to service connection for a cardiovascular disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal have been met to the extent of the claim of entitlement to service connection for a neurological disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of an appeal have been met to the extent of the claim of entitlement to and effective date earlier than November 30, 2010, for the grant of service connection for a right ankle disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.The January 1997 RO rating decision is final to the extent of the denial of the claim of entitlement to service connection for a disability manifested by fatigue. 38 U.S.C.A. § 7105 (West 2014).

5. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a disability manifested by fatigue on the basis of new and material evidence have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

6. The basic eligibility criteria for service connection for left-ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

7. Right-ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

8. A skin disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

9. The basic eligibility criteria for service connection for a disorder manifested by multi-joint pain have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

10. A sleep disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

11. The criteria for a disability rating of 10 percent for headaches have been met; the criteria for a rating in excess of 10 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

12. The criteria for a disability rating of 10 percent for the right elbow disability have been met; the criteria for a rating in excess 10 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2016).

13. The criteria for a disability rating of 10 percent for intermittent diarrhea have been met; the criteria for a rating in excess of 10 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2016).

14. The criteria for a disability rating in excess of 10 percent for the right ankle disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a cardiovascular disorder, service connection for a peripheral nerve disorder, and an effective date earlier than November 30, 2010, for the grant of service connection for a right ankle disability.

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

On the transcript of the Board hearing, the Veteran withdrew his appeal with respect to the claims of entitlement to service connection for a cardiovascular disorder and neurological disorder, and the claim of entitlement to an effective date earlier than November 30, 2010, for the grant of service connection for a right ankle disability. Hence, there remain no allegations  of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of these issues. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal of these issues is appropriate.

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by fatigue, to included chronic fatigue syndrome.

In a September 1995 rating decision, the RO denied service connection for chronic fatigue. In a January 1997 rating decision, the RO denied service connection for chronic fatigue due to undiagnosed illness.

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of either decision (see 38 C.F.R. § 20.200 (2016)). The January 1997 rating decision is the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in May 2012. New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record in January 1997 included an August 1995 VA General Medical Examination, which noted the Veteran's complaint that he "feels tired most of the time" and that this began in 1992. The examiner diagnosed fatigue of undermined origin. On the VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran reported that his fatigue began in September 1993. 

While the Veteran's service treatment records were not of record at the time of the September 1995 decision, the January 1997 rating decision specifically notes that the "veteran's entire military medical records have now been received" and that service treatment records from May 11, 1988, to May 8, 1992, were of record. Moreover, to the extent any additional service records may have been added to the claims file subsequent to the January 1997 decision, they are incidental to the claim and not relevant records. Accordingly, reconsideration of the claim under 38 C.F.R. § 3.156(c) is not warranted. 

At the time of the January 1997 rating decision, the evidence established the Veteran's complaints or symptoms of fatigue. The evidence also established the Veteran's presence in the Southwest Asia Theater of Operations during the Gulf War. The evidence did not establish a diagnosis of chronic fatigue syndrome or any chronic disability manifested by fatigue. 

Evidence received since the January 1997 decision includes VA treatment records and additional statements from the Veteran. A March 29, 2013, VA Form 21-4138 (Statement in Support of Claim) includes the Veteran's account that he walked through a SCUD bomb crater in Israel in the summer of 1991, and he believes he was exposed to toxins from this crater that caused symptoms of chronic fatigue syndrome.

A June 2013 VA Gulf War Examination finds that a diagnosis of chronic fatigue syndrome is not supported. The Veteran complained that he had felt tired all the time for 20 years. He goes to bed tired and wakes up tired. He stated that he is on testosterone shots every two weeks. He can cut firewood, plays with his kids, works around the home, and uses a weed-eater without any reservations. He can work all day and his performance at work is good. 

The March 2013 statement addressing possible exposure to environmental contaminants was not of record in January 1997; however, it does not alter the factual basis on which the claim was decided at that time. The RO clearly adjudicated the claim on the basis of Gulf War undiagnosed illness provisions which do not require evidence of actual exposure to specific toxins but require only presence in the Southwest Asia Theater of operations. This evidence does not address a diagnosis of chronic fatigue syndrome or an undiagnosed chronic disability manifested by fatigue. The June 2013 VA examination specifically finds against chronic fatigue syndrome. Accordingly, it is also not new and material evidence. 

VA outpatient records received since January 1997 mention fatigue; however, fatigue itself is not a chronic disability. It is a symptom. Without addressing the existence of current chronic fatigue syndrome or undiagnosed qualifying chronic disability manifested by fatigue, the newly-received evidence does not raise a reasonable possibility of substantiating the claim, and therefore, it is not material for purposes of reopening the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a disability manifested by fatigue has not been received. As such, the January 1997 decision remains final, and the appeal must be denied. As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to service connection for bilateral hearing loss.

It is acknowledged that the transcript of the Board hearing in February 23, 2017, does not include testimony for this issue. However, as the decision below is partially favorable to the Veteran, the Board finds no prejudice in proceeding to a decision without affording the Veteran an opportunity for another hearing.  While only hearing impairment in the right ear is granted, as the medical evidence summarized  below reveals, the fact is that the left ear does not manifest hearing loss within the meaning of VA regulations; under such circumstances, the law is controlling on this point and there is nothing to be gained by the Veteran for presenting testimony on this point.   

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records reveal that when examined at service entry in May 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
0
5
5
0

When examined at service separation, hearing and ears were clinically normal. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
25
LEFT
10
0
10
15
10

A July 2011, clinical note from Thomas Memorial Hospital reveals complaint of sudden right hearing loss. An MRI showed no enhancing lesion; no evidence of a vestibular schwannoma; and incidental note of an arachnoid cyst versus cisterna magna in the posterior fossa in the midline and to the left side. 

The report of a VA Audio Examination dated July 2011 reveals the Veteran reported that he was exposed to artillery noise as a rifleman and as a security policeman. The Veteran reported that hearing protection devices were used when possible, but that often his ears would ring following noise exposure. The Veteran reported that he had not noticed significant hearing loss, bilaterally, but that he had experienced unilateral, right, constant tinnitus since time of active duty. He reported that his left ear rings intermittently. The Veteran denied vertigo, ear drainage, ear surgery, and family history of hearing loss. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
5
LEFT
15
0
5
35
20

Speech audiometry revealed speech recognition ability of 95 percent in the right ear and of 100 percent in the left ear, each described as "excellent." Pure tone averages were found to be in good agreement with the speech reception thresholds, thus, inter-test consistency was good. The diagnosis was mild sensorineural hearing loss at 3000 and 6000 Hertz, right ear only. The examiner opined it is as likely as not that the changes in hearing are related to noise exposure during military service in the right ear. The left ear did not exhibit ratable hearing loss. 

The Board observes that the examiner appears to have reversed the results, right for left, in interpreting the pure tone readings. The elevated score at 3000 Hertz was in the left ear, not the right. However, none of the measurements reach the level considered to be disabling. The reading at 6000 Hertz is not used for VA rating purposes. 

A private examination in July 2011 reveals July 6, 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
45
LEFT
10
10
10
20
15

Based on the results of the July 2011 examination, the Board finds that service connection is warranted for right-ear hearing loss. Tinnitus has already been granted based on noise exposure in service, therefore, nexus is not at issue. Moreover, the July 2011 VA examiner related the decrease in hearing acuity to noise exposure in service. However, at the time of that examination, the Veteran's hearing loss did not meet the criteria for a hearing loss disability in either ear. 

As there is still no hearing loss in the left ear that would constitute a disability for VA purposes, the Board finds that the basic service connection criteria are not met for the left ear. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Entitlement to service connection for a skin disorder.

It does not appear that the Veteran was treated for a skin disorder during service. The Veteran's skin was clinically normal when he was examined at service separation. 

The report of a VA General Medical Examination dated August 1995 reveals a finding that the skin demonstrates facial seborrheic dermatitis changes. The diagnosis was seborrheic dermatitis. 

A private treatment records dated September 2012 from T. Kreitzer, DO, states that the Veteran had been seen for a rash on his chest and back. He had been treated for folliculitis with Clindamycin (topically) which had helped him. This condition had been present for many years and reportedly started while he was in the military. Dr. Kreitzer stated that he was not sure exactly why the Veteran had this rash. He stated that it could be related to the heat and sweating of his current occupation, but he was not 100 percent certain. So he concluded it could be as likely as not that it may be related to his prior military service. 

The Veteran submitted a statement in March 2013 (VA Form 21-4138 (Statement in Support of Claim)) that he walked through a SCUD bomb crater in Israel in the summer of 1991 and believes he was exposed to toxins from this crater.

A June 2013 VA Gulf War Examination includes the diagnosis of seborrheic dermatitis. The Veteran stated that he gets a skin rash in the front chest and in between his shoulders for the past 20 years plus. This rash comes and goes. He gets itching with the rash. The rash is pimple-like in front, but on dorsal side, it is more like scales. He reported a longstanding history of dandruff, all his life. The examiner opined that these symptoms are not related to the Gulf War. 

Private treatment records received in August 2013 include multiple skin biopsy results. A September 22, 2011, biopsy of the left medial back revealed a compound nevus and epidermal inclusion cyst. At mid-back, a junctional nevus was found. And at right lower back, an atypical compound melanocytic neoplasm was found. An October 14, 2011, biopsy of the right groin showed a compound nevus. A November 16, 2011, biopsy of the neck showed a dermal nevus. A March 21, 2012, biopsy of the right flank and left lower leg showed a benign nevus. A July 26, 2012, biopsy of the upper back showed a benign nevus. And a September 14, 2012, biopsy of the mid abdomen showed a benign nevus. 

An August 2013 statement from the Veteran's wife notes she had witnessed rashes on his back (between his shoulder blades), center of his chest, left ring finger, and his face (sides of his nose down to his cheeks). The skin looks red and inflamed and occasionally flakes off. It itches and causes discomfort to him more often than not. It occasionally clears up for brief periods of time, but she can usually always see a slight difference in skin coloration. This has been present from the beginning of the relationship 13 years prior.

After a review of all of the evidence, the Board finds that service connection for a skin disorder is not warranted. The gulf war provisions are not for application as the condition has been attributed to known diagnoses. The opinion of the Gulf War examiner is against any association of the condition to service. The opinion of Dr. Kreitzer is inconclusive. It establishes only that a relationship to service is possible. It does not establish that such a relationship is at least as likely as not. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Veteran's wife has provided competent evidence of the existence of observable symptoms. However, she does not claim to have known the Veteran since service. To the extent the Veteran asserts a skin disorder started in service and has continued since service, the normal findings for the skin on examination at service separation are more reliable evidence. To the extent he relates post-service onset of a skin disorder to exposure to environmental toxins in the Gulf War or other injury or disease, this is not competent evidence, as establishing the etiology of a skin disorder with temporally remote onset requires medical knowledge and is not the equivalent of relating a broken bone to a concurrent injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of these findings, the Board concludes that service connection for a skin disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a disorder manifested by multi-joint pain, to include fibromyalgia.

Service treatment records reveal no pertinent complaints or treatment. A February 12, 1991, health history questionnaire reveals no history of arthritis or painful joints. At service separation in March 1992, the Veteran's upper and lower extremities, and spine, were clinically normal. 

The report of a VA General Medical Examination dated August 1995 reveals that with the exception of left knee and right elbow pain, the balance of the musculoskeletal examination was totally within normal limits. The only diagnosis was cephalgia (headache), musculoskeletal etiology. 

A March 2013 VA Form 21-4138 (Statement in Support of Claim) includes the Veteran's account that he was exposed to toxins from a SCUD missile crater and this is the cause of his symptoms of fibromyalgia.

A June 2013 VA Gulf War Examination notes that fibromyalgia has not been diagnosed. The Veteran complained of aching of multiple joints involving the ankles, knees, hands, and fingers. This ache comes and goes and is brief in duration. At times he notices stiffness, worse in the morning, and gets better as the day goes by. This is resolved in 2 hours. NSAIDs help. There is no redness or swelling of the joints. He can cut firewood, play with his kids, and work around the home using a weed-eater without any reservation. There is no generalized pain in the muscles. He can work all day and his performance at work is good. Examination findings were normal for all joints.

After a review of all of the evidence, the Board finds that there is no chronic disability manifested by multi-joint pain. As noted by the June 2013 examiner, there is no diagnosis of fibromyalgia in this case. Moreover, the examiner identified no undiagnosed qualifying chronic disability manifested by multi-joint pain. 

Although the VA outpatient records mention that he complains of pain in all the joints, such references simply identify symptoms and do not adequately identify a qualifying chronic disability. 

While the Veteran is competent to describe his symptoms, establishing a chronic disability manifested by multi-joint pain, as distinguished from mere symptoms, requires medical knowledge. According, the Board finds that the basic eligibility criteria are not met in this case and concludes that service connection for a disability manifested by multi-joint pain is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a sleep disorder, to include sleep apnea.

Service treatment records reveal no complaint of or treatment for sleep problems. When examined at service separation in March 1992, the Veteran's mouth and throat were clinically normal. 

A July 2011 statement from the Veteran's spouse states that she had been married to him since June 29, 2002, and he often has trouble breathing through his nose and had a hard time getting a good night sleep. He has had several cysts removed which gives him some relief for a short period but it has always returned. 

A March 2013 VA Form 21-4138 (Statement in Support of Claim) includes the Veteran's assertion that sleep disturbance symptoms are related to toxins from a SCUD missile crater.

A March 2013 sleep study reveals upper airway resistance which falls under the spectrum and diagnosis of very mild obstructive sleep apnea (VBMS record 12/15/2014 at 8). 

A June 2013 VA Gulf War Examination reveals the Veteran stated that he falls to sleep without any problems and wakes up after 4 hours. He then goes to sleep within 10-minutes. He reported no history of snoring. His wife had not observed any sleep apnea. The examiner concluded that the Veteran does not suffer from any sleep disorder; and his complaints are not related to Gulf-War.

A private report dated December 2014 from D. Ross, DDS, reveals the Veteran was complaining of symptoms of temporomandibular joint disorder, inability to get a restful sleep, and extreme bruxism (grinding of teeth). The provider opined that it is as likely as not that the original trauma (referring to an in-service mandible fracture) led to or exacerbated the temporomandibular dysfunction and "quite possibly" lead to the current sleep disorder and resulting mild apnea. He explained that the realignment of the mandible during the fracture reduction most likely "could have" resulted in a malocclusion or improper fit of the bite and associated grinding of the teeth. The provider concluded that that the Veteran "may have" a service-connected claim from the incident while on active duty. 

A September 2015 VA Sleep Apnea Examination includes an opinion that the Veteran's obstructive sleep apnea is not as likely as not proximately due to or the result of service connected mandibular fracture and fractured left orbital floor. The rationale was that a sleep study performed on August 2006 at Thomas Memorial Hospital showed no evidence of obstructive sleep apnea. A second study at Watermark Medical dated March 2013 showed very mild obstructive sleep apnea, not requiring C-PAP. According to the examiner, obstructive sleep apnea results from excessive laxity of the pharyngeal muscles and soft tissues resulting in collapse into the airway during inspiration, leading to transient obstruction of respiration. The Veteran's orbital floor fracture and mandibular fracture would have had no effect on the pharyngeal soft tissues, and therefore could not impact upon his mild sleep apnea. Furthermore, the absence of apnea from the injury report in 1990 until the first positive sleep study in 2013, would virtually rule out any relationship between his service connected injuries and sleep apnea.

After a review of all of the evidence, the Board finds that the Veteran's sleep disorder symptoms have been attributed to a known diagnosis of sleep apnea. Therefore, the Gulf War provisions are not for application. A sleep disorder is not related to injury or disease in service and is not related by causation or aggravation to any service-connected disability. 

The September 2015 VA examination provides a thorough explanation for the opinion that there is no relationship between the service-connected mandible fracture and the incurrence of aggravation of sleep apnea. The statement of Dr. Ross is entirely inconclusive. It admits no more than a possibility of a relationship. Use of terms like "quite possibly," "could have," and "may have," are inconclusive and do not establish than a relationship is at least as likely as not. Accordingly, the Board concludes that service connection is not warranted for the claimed sleep disorder. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating Claims

Entitlement to a disability rating in excess of 0 percent for headaches.

The current appeal arises from a claim of entitlement to service connection for headaches received at the RO on May 30, 2012. In an August 2013 rating decision, the RO granted service connection for headaches, assigned an initial disability rating of 0 percent under Diagnostic Code 8100, and assigned an effective date of May 30, 2012. In an April 2017 rating decision, the RO severed service connection for headaches on the basis that the Veteran's headaches were not compensable and therefore did not meet the criteria for Gulf War presumptive service connection. As the appeal of this issue had already been perfected at the time of the April 2017 rating decision, the Board has jurisdiction over the disability rating. 

Under Diagnostic Code 8100 (Migraine), a 50 percent rating is available with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is available with characteristic prostrating attacks occurring on an average once a month over last several months. A 10 percent rating is available with characteristic prostrating attacks averaging one in 2 months over last several months. A 0 percent rating is appropriate with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

A July 2011 statement from the Veteran's spouse states that she had been married to him since June 29, 2002, and she did not recall a time that he had not had headaches and pressure under his left eye. 

A June 2013 VA Gulf War Examination includes a diagnosis of tension headaches. The Veteran stated that he had headaches for the last 15 years. According to the Veteran, he gets headaches every day. He wakes up with one and goes to sleep with one. He takes over-the-counter NSAIDs which help. He is able to keep working with headaches. He describe them as a dull ache over the frontal area, with no associated vomiting, nausea, photophobia, or phonophobia. He experiences constant head pain in the frontal area, but no other symptoms. There are no prostrating attacks of migraine or non-migraine headache pain. There is no effect on the ability to work. 

In a January 2014 statement, the Veteran alleged that, between September 4, 2013, and December 19, 2013, he had headaches on 23 separate occasions lasting from less than 1 hour to more than 4 hours. These ranged in severity from mild to severe. 

In a December 2014 statement, the Veteran submitted a headache diary. He alleged that, between December 15, 2013, and November 28, 2014, he had headaches on 71 separate days lasting from less than 1 hour to more than 4 hours. These ranged from mild to severe.

A September 2015 VA Headaches Examination reveals a diagnosis of migraine. Headaches occurred 1-2 times per week. The Veteran would take Naproxen. He reported constant head pain, pain on both sides of the head, pain would worsen with physical activity. The Veteran experienced non-headache symptoms associated with headaches (including nausea and sensitivity to light with duration less than one day. There were no prostrating attacks and no impact on the ability to work.

In an October 2016 addendum, the examiner reviewed the veteran's headache diary as well as his hearing testimony vis a vis his description of the headaches he characterized as severe. Over a 12 month period he recorded 72 total headaches (mild, moderate, severe), for an average of 6 headaches per month. With regard to severe headaches which required him to lie down, he recorded a total at maximum severity of 27 over the 12 months, for an average of 2 per month (one every other week). According to the examiner, a severe headache is not necessarily a prostrating headache. For a headache to be prostrating, the Veteran would not be able to function in any capacity, could not continue to work, would not be up and about, and would not achieve relief with medication. Prostrating headaches would necessitate that the Veteran be driven home from work. In his testimony on page 9, the Veteran stated that he had to leave work a couple times a year. Those relatively few instances where he had to leave work could be considered to be prostrating attacks, occurring on average 3 times per year (every 4 months or so). However, the remaining 90 percent of his severe headaches (24 of 27) would not be considered prostrating.

A February 2017 private clinical note reveals the Veteran's complaint of headaches for 20 years. He reported he has had 20-30 head injuries in his life. In 1991, he had a left orbital floor bone fracture, a nasal bone fracture, as well as fracture in the midline of jaw. He currently complains of bi-frontal dull continuous headaches rated at 4 to 8 out of 10 associated with nausea, photophobia, phonophobia, and worse with activity. Headaches have been waking him up at nighttime. His head injures do put him at high risk of having secondary type headaches. In addition, he is taking too much Excedrin Migraine and sleep apnea may also be playing a role.

The Veteran testified that he frequently has to take sick leave for part or all of the day due primarily to his headaches. He testified that at least once per month he has taken less than 8 hours due to having to go home early. 

After a review of all of the evidence, the Board finds that tor the entire period, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging one in 2 months over last several months. The Board acknowledges that the Veteran does not appear to have characteristic prostrating attacks as contemplated under the rating criteria. However, he has provided competent and credible evidence that they have an impact on his occupation, cause missed time, have necessitated a change in assignments, and interrupt his work schedule, at times requiring him to leave work early. Thus, they cause demonstrated occupational impairment. The Board finds that a 0 percent rating would be appropriate if the Board were to accept the finding of the September 2015 examiner that the condition had no impact on the Veteran's ability to work. However, this is clearly not the case here. 

The Board further finds that the Veteran's headaches have not more nearly approximated characteristic prostrating attacks occurring on an average once a month over last several months. As noted above, the Veteran does not have characteristic prostrating attacks at all. The Board has resolved the benefit of the doubt on this point in favor of a rating at the 10 percent level. However, without this criterion, the Board finds that entitlement to any higher rating is not demonstrated or more nearly approximated than a 10 percent rating. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 0 percent for a 1-2-mm radiopaque foreign body at the proximal right forearm (right elbow disability). 

It is acknowledged that the transcript of the Board hearing in February 23, 2017, does not include testimony for this issue. However, as the decision below is favorable to the Veteran, the Board finds no prejudice in proceeding to a decision without affording the Veteran an opportunity for another hearing.

The current appeal arises from a claim of entitlement to service connection for a right forearm disorder received at the RO on April 28, 2011. In a May 2012 rating decision, the RO granted service connection for 1-2 mm radiopaque foreign body at the proximal right forearm, assigned a 0 percent initial rating under Diagnostic Code 5206, and assigned an effective date of April 28, 2011. 

Under Diagnostic Code 5206 (Forearm, limitation of flexion of), ratings are assigned based on whether the affected extremity is the dominant or non-dominant extremity. The Veteran is right-handed. Accordingly, a rating of 50 percent is available where flexion is limited to 45 degrees. A rating of 40 percent is available where flexion is limited to 55 degrees. A rating of 30 percent is available where flexion is limited to 70 degrees. A rating of 20 percent is available where flexion is limited to 90 degrees. A rating of 10 percent is available where flexion is limited to 100 degrees. A rating of 0 percent is available where flexion is limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5206. 

A July 2011 statement from the Veteran's spouse states that she had been married to him since June 29, 2002, and he experiences pain in his right forearm when lifting things

An April 2012 VA examination notes the Veteran's complaint of pain in the right elbow area on the extensor side, which is a dull ache most of the time, with twinges at times, worse when he bales hay. The Veteran was noted to be right-hand dominant. There were no flare-ups that impact the function of the elbow and/or forearm. Elbow flexion was measured to 140 degrees or better. There was no objective evidence of painful motion. Extension was measured to 0 degrees with no objective evidence of painful motion. After 3 repetitions, the measurements were unchanged. The Veteran did not have additional limitation of motion or functional loss following 3 repetitions. Strength was normal on all testing. The examiner assessed that there was no impact on his ability to work.

An April 27, 2013, Emergency Department Note reveals an injury to the right forearm while lifting a truck bed with friends. There was limited range of motion of the elbow due to pain. Clinical impression was acute pain in right upper extremity (elbow). The assessment was a probable muscle strain. Fracture was not suggested (VBMS record 03/21/2017 at 34). 

After a review of all of the evidence, the Board finds that, although the criteria for a 10 percent rating are not met on the basis of demonstrated limitation of motion, the Veteran has provided competent evidence of painful motion of the right elbow when performing activities such as lifting objects and baling hay. Accordingly, a 10 percent rating is warranted under the provisions of 38 C.F.R. § 4.59 (establishing entitlement to assignment of at least the minimum compensable rating for a joint that is affected by painful motion). 

As the criteria for a 20 percent rating are not more nearly approximated than are those for the 10 percent rating, the Board concludes that no higher ratings are warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, regarding any rating higher than 10 percent, the preponderance of the evidence is against the claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 0 percent for intermittent diarrhea. 

The current appeal arises from a claim of entitlement to service connection for diarrhea received at the RO on May 30, 2012. In an August 2013 rating decision, the RO granted service connection for intermittent diarrhea, assigned an initial disability rating of 0 percent under Diagnostic Code 7319, and assigned an effective date of May 30, 2012. In an April 2017 rating decision, the RO severed service connection for intermittent diarrhea on the basis that the Veteran's diarrhea was not compensable and therefore did not meet the criteria for Gulf War presumptive service connection. As the appeal of this issue had already been perfected at the time of the April 2017 rating decision, the Board has jurisdiction over the disability rating.

Under Diagnostic Code 7319 (Irritable colon syndrome (spastic colitis, mucous colitis, etc.)), a 30 percent rating is available for severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. A 10 percent rating is available for moderate; frequent episodes of bowel disturbance with abdominal distress. A 0 percent rating is appropriate for mild; disturbances of bowel function with occasional episodes of abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319. 

A June 2013 VA Gulf War Examination reveals a diagnosis of intermittent diarrhea by history, of unknown etiology. There were no other symptoms and no impact on his ability to work.

In a January 2014 written statement, the Veteran alleged that, between August 30th  (year unspecified) and November 25th, he had diarrhea on 26 separate days.

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the Veteran's intermittent diarrhea. The Veteran is competent to describe his symptoms. Here, he has described symptoms which are frequent, but not constant. This description is consistent with the diagnosis of "intermittent" diarrhea. Accordingly, the Board finds that his symptoms approximate a moderate condition with frequent episodes of bowel disturbance and abdominal distress. However, the Board finds that the symptoms do not more nearly approximate more or less constant abdominal distress. Therefore, the Board concludes that a rating in excess of 10 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, to the extent of any rating in excess of 10 percent, the preponderance of the evidence is against the claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for a right ankle disorder.

The current appeal arises from a claim of entitlement to service connection for diarrhea received at the RO on May 30, 2012. In a May 2012 rating decision, the RO granted service connection for right ankle degenerative joint disease with sinus tarsi syndrome, assigned a 10 percent initial rating under Diagnostic Code 5271, and assigned an effective date of November 30, 2010. 

Under Diagnostic Code 5271 (Ankle, limited motion of), a 20 percent rating is available for marked limitation of motion. A 10 percent rating requires moderate limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

While "moderate" and "marked" are not defined in the rating schedule, the adjective "marked" and its related form "markedly" is defined as strikingly noticeable or conspicuous. Synonyms include striking, outstanding, obvious, and prominent. See "marked," The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/browse/marked>.

Under VA law, normal dorsiflexion of the foot is 20 degrees. Normal plantar flexion is 45 degrees. See 38 C.F.R. § 4.71a, Plate II

A March 29, 2011, clinical note from Texas Valley Orthopedics reveals complaint of increasing pain over the lateral aspect of the right ankle for prior 2 years. The Veteran reported that he walks a lot on the job. A March 29, 2011, X-ray of the right ankle shows a normal appearing ankle with mortise intact. A May 12, 2011, clinical note reveals the Veteran was doing well with his treatment. He had a little tenderness. He walked with a non-antalgic gait. He had good passive range of motion of the ankle (VBMS record 11/25/2011). 

A July 2011 statement from the Veteran's spouse states that she had been married to him since June 29, 2002, and the past several years he had experienced increased pain in his right ankle especially if he was on it for a long period of time. So he often passes on walks and hikes with her and their children. 

An April 2012 VA Ankle Examination reveals a diagnosis of early degenerative joint disease and sinus tarsi syndrome. There are no flare ups that impact function. Plantar flexion was to 45 degrees or greater with no objective evidence of painful motion. Dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion. After 3 repetitions, the measurements were unchanged. The Veteran did not have additional limitation of motion or functional loss following repetition. Strength was normal on all testing. There was no laxity. The Veteran's ankle condition did not impact his ability to work. 

A September 10, 2014, clinical note reveals complaint of right ankle pain on the lateral aspect of the right ankle. Strength and muscle tone were normal. Pain was noted on palpation of the medial first metatarsal phalangeal joint involving a hallux valgus deformity. There was no crepitation involving right ankle range of motion. On October 2, 2014, the Veteran complained of a constant ache. Muscle strength and tone normal (VBMS record 01/12/2015). 

After a review of all of the evidence, the Board finds that, at no time during the period under consideration has there been marked limitation of motion. With respect to the normal values set out above, testing in April 2012 was normal. Moreover, findings for strength and muscle tone are consistent with normal findings. The finding of the April 2012 examiner that there was no impact on the Veteran's ability to work is also significant. 

The Board acknowledges that the Veteran's ankle is painful. However, while pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; 38 C.F.R. § 4.40. The Board is not required to assign a separate rating merely for pain where there is no functional loss. Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The provisions of 38 C.F.R. § 4.59 establish only that a joint that is painful is entitled to a minimum compensable evaluation. See also Burton v. Shinseki, 25 Vet. App. 1 (2011). Such is already assigned here. Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Accordingly, the Board concludes that a disability rating in excess of 10 percent is not warranted for the right ankle disability. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

An adequate VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). The April 2012 examination report includes measurements of the undamaged left ankle. However, it does not reflect whether weight-bearing or nonweight-bearing motion testing was reported or whether active or passive range of motion was reported. The Board finds that no prejudice has been alleged in this case and the Veteran is receiving the current 10 percent disability rating on the basis of acknowledged pain on motion. Accordingly, the Board finds that no additional development is indicated. 

Extraschedular Consideration

The Veteran's attorney has argued that the Board should consider extraschedular entitlement for the Veteran's headaches and diarrhea. The basis for this assertion is that the Veteran has lost $400.00 dollars in base pay, has lost 12 years of seniority as a letter carrier, and has lost the ability to spend time with his family on the weekends, due to the effects of his disabilities.

The threshold factor for extraschedular consideration is not whether the disability results in economic and social impairments, but whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied here with respect to any of the service-connected disabilities. The Veteran's service-connected headaches are manifested by signs and symptoms such of pain and other migraine symptoms. The rating schedule for migraines specifically contemplates the symptomatology demonstrated in this case and its effect on employment or economic adaptability. 

The Veteran's intermittent diarrhea is manifested by signs and symptoms of having to use the bathroom frequently and with short notice. Such symptoms are contemplated by the rating schedule, which includes classifications for intensity such as mild, moderate, and severe.

The Veteran's right ankle and elbow disabilities are manifested by signs and symptoms of pain and limited motion. These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the joints provide disability ratings on the basis of painful and limited motion. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. 

In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the // inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	 L. Cramp, Counsel


Copy mailed to: Michael G. Miskowiec, Attorney



Department of Veterans Affairs


